DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 10,2021.
 Claims 1, 2, 17, 19 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed on November 10, 2021, with respect to the rejection(s) of claim(s) 1-4, 5-8, 10-11, 13-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sardella et al. (US Patent 7,127,638, hereinafter Sardella) which recites wherein the period of time indicates a duration after which the first transceiver transitions to the state in accordance with the request absent the further signaling (Fig.5 Col. 7, lines 30-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Claims 1-4,5-8,10-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US Application 2019/0116019) in view of Sardella et al. (US Patent 7,127,638, hereinafter Sardella).
Regarding claims 1, 17, 19, Chu discloses a communication system, an apparatus, and a method (Figs. 1-3) comprising:
 a first transceiver (102) and a second transceiver (104) being communicatively coupled with one another via a communication link (120) ([0007]-[0008],[0040]-[0050], which recites  obtaining a set of handshake information transferred during the initialization process, can include requesting, by the first transceiver and from the second transceiver, the set of handshake information of the second transceiver, wherein the request includes a time period specifying an amount of time for the second transceiver to transmit the set of handshake information.),
 the first transceiver to initiate a request over the link to the second transceiver to transition to a state, and the second transceiver to, for a period of time in response to receiving to the request([0007]-[0008],[0040]-[0050], which recites  obtaining a set of handshake information transferred during the initialization process, can include requesting, by the first transceiver and from the second transceiver, the set of handshake information of the second transceiver, wherein the request includes a time period specifying an amount of time for the second transceiver to transmit the set of handshake information.), monitor the link to detect whether any further signaling on the link by the first transceiver indicates to accept the request([0007]-[0008],[0040]-[0053], which recites the first transceiver receives an acceptance of the proposed communication parameters. For example, the low-frequency transceiver x1TU-O 106 receives the “ACK (1)” message from low-frequency transceiver x1TU-R 116. The low-frequency transceiver x1TU-O 106 transmits the “ACK (1)” message from high-frequency transceiver x2TU-R 118 to high-frequency transceiver x2TU-O 108).  
 	Chu does not explicitly disclose wherein the period of time indicates a duration after which the first transceiver transitions to the state in accordance with the request absent the further signaling.
	However, Sardella teaches wherein the period of time indicates a duration after which the first transceiver transitions to the state in accordance with the request absent the further signaling (Fig.5 Col. 7, lines 30-60).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chu with the teaching of Sardella by using the above features such as wherein the period of time indicates a duration after which the first transceiver transitions to the state in accordance with the request absent the further signaling as taught by Sardella for the purpose of providing consistent, high performance client support, businesses typically rely on either fault tolerant or high availability systems(Col. 1, lines 15-23).
	Regarding claim 2, Chu discloses the communication system of claim 1, further including a communication network having a handshake protocol used by a plurality of transceivers including the first transceiver and the second transceiver, wherein the second transceiver is to accept the request in response to said any further signaling being in compliance with the handshake protocol, and wherein in one mode of system operation, the initiated request is a request to transition respective states of the first and ([0040]-[0042]).  
Regarding claim 3, Chu discloses the communication system of claim 2, wherein the second transceiver is further to accept in response to assessing that said any further signaling is in compliance with the handshake protocol, and wherein accepting the request is to validate proceeding with an activity involving the communication network([0040]-[0042]).   
Regarding claim 4, Chu discloses the communication system of claim 3, further including a point-to-point channel that includes the link, and wherein the activity involving the communication network is to cause a change in power-level operation for circuitry in the communication network([0040]-[0042]).  
Regarding claim 6, Chu discloses the communication system of claim 1, wherein the second transceiver is to accept the request in response to said any further signaling being in compliance with a handshake protocol, and wherein the first transceiver is to elect whether to use said any further signaling as to alter the request to the second transceiver([0040]-[0042]).   
Regarding claim 7, Chu discloses the communication system of claim 6, wherein said any further signaling is to indicate an abort of the request to the second transceiver ([0040]-[0042]).  
Regarding claim 8, Chu discloses the communication system of claim 1, wherein the first transceiver is configured to abort the request by sending another  ([0040]-[0042]).  
Regarding claim 10, Chu discloses a communication system according to claim 1, wherein the request is an initial request which is aborted by sending another request during the time period and while the link is in an operational mode, the operational mode being indicated in a handshake protocol used by the first and second transceivers in conveying the request over the link ([0040]-[0042]).    
Regarding claim 11, Chu discloses a communication system according to claim 1, wherein the request is an initial request which is aborted by sending another request, wherein the initial request is a sleep request and the other request is from the first transceiver, to keep the link in the operational mode([0040]-[0042]).   
Regarding claim 13, Chu discloses a communication system according to claim 1, wherein the request is an initial request which is followed by another request, wherein the initial request is one of a wake-up request and a sleep request, and the other request is for aborting the initial request, and wherein one of the first and second transceivers is to monitor the link to assess whether said any further signaling occurring after the other request indicates that the other request was successful in aborting the initial request([0040]-[0042]).   
Regarding claim 14, Chu discloses a communication system according to claim 1, wherein the request is a sleep request, which is followed by a wake-up request sent via said any further signaling to abort the initial sleep request([0040]-[0042]).    
Regarding  claim 15, Chu discloses a communication system according to claim 1, wherein the request is a sleep request, and the other request is a wake-up request ([0040]-[0042]).   
Regarding claim 16, Chu discloses a communication system according to claim 1, wherein the second transceiver interprets said any further signaling on the link as an indication to abort the request sent by the first transceiver([0040]-[0042]).   
Regarding claim 18, Chu discloses the apparatus of claim 17, further including a communication network including a plurality of circuit nodes configured for communicating data in an automobile, wherein the other transceiver is part of one of the plurality of circuit nodes and the request-initiating transceiver is part of another of the plurality of circuit nodes, and wherein the other transceiver is also to interpret said any further signaling as an indication that the received request should be aborted([0040]-[0042]).     
Regarding claim 20, Chu discloses the method of claim 19, wherein the other transceiver is to accept the request in response to said any further signaling being in compliance with a handshake protocol, and to interpret said any further signaling of a certain type in accordance with the handshake protocol as a request to abort the request from the request initiating transceiver ([0040]-[0042]).    

Claims 5, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kubler et al. (US Application 2011/0007733, hereinafter Kubler) .
Regarding claim 5, Chu discloses the communication system of claim 1 as addressed above, except  wherein the second transceiver is to accept the request in response to said any further signaling being in compliance with a handshake protocol to cause a change in between power-consumption modes for circuitry associated with at 
However, Kubler teaches the second transceiver is to accept the request in response to said any further signaling being in compliance with a handshake protocol to cause a change in between power-consumption modes for circuitry associated with at least the second transceiver, in response to said any further signaling being used to indicate no further instructions during the period of time measured relative to the request ([0378]-[0382]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kubler with the teaching of Chu by using the above features such as the second transceiver is to accept the request in response to said any further signaling being in compliance with a handshake protocol to cause a change in between power-consumption modes for circuitry associated with at least the second transceiver, in response to said any further signaling being used to indicate no further instructions during the period of time measured relative to the request as taught by Kubler for the purpose of avoiding narrowband interference, and provide multiple communications channels ([0017]).
	Regarding claim 9, Chu discloses the communication system of claim 1 as addressed above, except wherein the request is related to changing circuitry, associated with the first and second transceivers, to change between two modes of operation corresponding to a lower power-consumption state and higher power- 
However, Kubler teaches the request is related to changing circuitry, associated with the first and second transceivers, to change between two modes of operation corresponding to a lower power-consumption state and higher power- consumption state in which more power is consumed by the circuitry than the lower power- consumption state ([0378]-[0382]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kubler with the teaching of Chu by using the above features such as the request is related to changing circuitry, associated with the first and second transceivers, to change between two modes of operation corresponding to a lower power-consumption state and higher power- consumption state in which more power is consumed by the circuitry than the lower power- consumption state as taught by Kubler for the purpose of avoiding narrowband interference, and provide multiple communications channels ([0017]).

Regarding claim 12, Chu discloses the communication system of claim 1 as addressed above, except wherein the request is pursuant to a handshake protocol which is compatible or interoperable with at least one handshake set forth in a specification corresponding to OPEN TC-10 wake-sleep specification, for which the request may correspond to either of low power signaling (LPS) or wake-up request (WUR).  
 ([0378]-[0382]).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kubler with the teaching of Chu by using the above features such as the request is pursuant to a handshake protocol which is compatible or interoperable with at least one handshake set forth in a specification corresponding to OPEN TC-10 wake-sleep specification, for which the request may correspond to either of low power signaling (LPS) or wake-up request (WUR) as taught by Kubler for the purpose of avoiding narrowband interference, and provide multiple communications channels ([0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461